Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted January 20, 2021 and September 21, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, lines 12-13 recite “a first connection portion…connected an end portion of the intermediate extension portion” and the word “to” should be added after “connected” to be grammatically correct.
Claim 4, lines 15-18 recite “a second connection portion…connected the end portion of the intermediate extension portion” and the word “to” should be added after “connected” to be grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, lines 12-13 state “a first connection portion extending in the second direction and connected an end portion of the intermediate extension portion” and lines 15-18 recite “a second connection portion disposed at a position opposite to the first connection portion across the intermediate extension portion in the first direction, extending in the second direction, and connected the end portion of the intermediate extension portion” and it is unclear how both the first connection portion and the second connection portion are connected to “the end portion” of the intermediate extension portion while being on opposite sides of the intermediate extension portion. 
	The examiner notes Figure 2 of the applicant’s specification shows the first connection portion (514) and the second connection portion (515) are on opposite ends of the intermediate connection portion (513). If claim 4 was amended to refer to the second connection portion being connected to “a second end portion”, then the claim would be clear and the rejection would be overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,343,454 to Kure-Jensen.
In Reference to Claim 1#
Kure-Jensen teaches:
	A valve drive device that is configured to drive a regulating valve (17) that is configured to regulate a flow rate of steam in a flow path which is configured to supply the steam 5into a casing of a steam turbine (not shown, see column 1, lines 5-10), the valve drive device comprising: 
a hydraulic cylinder (not numbered, see annotated Figure 1 below) that is configured to drive the regulating valve; 
an actuator (18) that is configured to supply hydraulic oil to the hydraulic cylinder; and 
a connection pipe (right portion of 44 in Figure 2, see annotated Figure 2 below) through which the hydraulic cylinder and the actuator 10communicate with each other and the hydraulic oil flows, 
wherein the hydraulic cylinder includes a cylinder body (not numbered, cylinder containing piston 12) formed in a cylindrical shape and to which the hydraulic oil is supplied, 
a piston (12) disposed inside the cylinder body and configured to move in a central axis direction of the cylinder body by the hydraulic oil supplied to the cylinder body, and 
a cylinder base (not numbered, see annotated Figure 2 below) connected to the cylinder 15body and on which the cylinder body is placed in a state where the central axis direction is coincident with a vertical direction, and 
the cylinder base has a hydraulic oil flow path portion (left portion of 44 in Figure 2, see annotated Figure 2 below) connected to the connection pipe and through which the hydraulic oil flows (see column 2, lines 18-39, column 3, lines 44-58 and Figures 1 and 2).

    PNG
    media_image1.png
    544
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    814
    673
    media_image2.png
    Greyscale

In Reference to Claim 6#
Kure-Jensen teaches:
	A steam turbine system comprising:
	the valve drive device of claim 1; and
	the steam turbine (see column 1, lines 5-10 and Figure 1). 

Allowable Subject Matter
Claim 5 is allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a communication pipe connected to a hydraulic oil supply line and communicating with an inside of the cylinder body on a side opposite the cylinder base, and an on-off valve disposed in a connection portion between the hydraulic oil supply line and the communication pipe as recited in claim 2.
	Claim 5 contains a similar limitation regarding a communication pipe connecting the hydraulic oil supply line and communicating with the hydraulic cylinder, and an on-off valve disposed at a connection portion between the hydraulic oil supply line and the communication pipe. The nearest prior art is Kure-Jensen which teaches an on-off valve (20) in general, however Kure-Jensen fails to teach a communication pipe. 
	The prior art of record fails to teach a cylinder communication portion through which a space on a first side of the piston communicates with a space on a second side of the piston as recited in claim 3. Kure-Jensen fails to teach a cylinder communication portion.
	The prior art of record fails to teach the connection pipe has a cylinder side extension portion, an actuator side extension portion, an intermediate extension portion disposed at a position deviated in a second direction, a first connection portion, and a second connection portion, wherein the first and second connection portions form connection angles which change in response to expansion and contraction of the cylinder side extension portion and actuator side extension portion respectively as recited in claim 4. Kure-Jensen only teaches the connection pipe (44) is a straight pipe. Kure-Jensen fails to teach an intermediate extension portion and first and second connection portions which form connection angles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,668,556 to Meyer teaches a valve drive device for a regulating valve comprising a hydraulic cylinder, an actuator, and a connection pipe. US 9,638,054 to Katagake teaches a valve drive device comprising a cylinder and an actuator. US 1,950,594 to Bryant teaches a valve drive device comprising a cylinder and an actuator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799